52 F.3d 344
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Vera M. AMARAL, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 94-3643.
United States Court of Appeals, Federal Circuit.
April 4, 1995.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and CLEVENGER, Circuit Judge.
ON MOTION
CLEVENGER, Circuit Judge.

ORDER

1
The Merit Systems Protection Board moves to waive the requirements of Fed.Cir.R. 27(e) and to dismiss Vera M. Amaral's petition for review as untimely.  Amaral has not responded.


2
The Department of the Army removed Amaral from her position effective May 17, 1991.  Amaral appealed to the Board.  The Administrative Judge upheld the removal.  The Administrative Judge's decision became final on October 30, 1991, because Amaral did not file a timely petition to the Board for review.  In 1994, Amaral petitioned the Board for review of the Administrative Judge's decision.  On July 8, 1994, the Board dismissed Amaral's petition as untimely.


3
Amaral received the Board's order on July 15, 1994.  Amaral's petition for review of that decision was received by this court on September 13, 1994, or 60 days after her receipt of the Board's final order.  However, a petition for review must be filed within 30 days of receipt of a final decision or order.  5 U.S.C. Sec. 7703(b)(1).  Because Amaral's petition for review filed in this court was untimely, we must dismiss her appeal.  Monzo v. Department of Transportation, Fed.  Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1991) (the 30-day period for petitioning for review is statutory, mandatory, and jurisdictional).


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The Board's motion to waive the requirements of Fed.Cir.R. 27(e) is granted.


6
(2) The Board's motion to dismiss is granted.


7
(3) Each side shall bear its own costs.